






EXHIBIT 10.3




This Amendment to the Selling Agent Agreement (this “Amendment”) has been filed
to provide investors with information regarding its terms. It is not intended to
provide any other factual information about the Tennessee Valley Authority. The
representations and warranties of the parties in this Amendment were made to,
and solely for the benefit of, the other parties to this Amendment. The
assertions embodied in the representations and warranties may be qualified by
information included in schedules, exhibits, or other materials exchanged by the
parties that may modify or create exceptions to the representations and
warranties. Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.




December 4, 2013




To the Agents listed
on the signature page hereto.


Reference is hereby made to that certain Selling Agent Agreement by and among
Tennessee Valley Authority (the “Company”) and the Agents named therein (the
“Agents”) dated as of June 1, 2006 (the “Selling Agent Agreement”) pursuant to
which the Company proposes to issue and sell from time to time up to
$3,000,000,000 aggregate principal amount of its electronotes® (the “Bonds”).
The parties wish to amend the Selling Agent Agreement as provided herein (this
“Amendment”).
Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:
1.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings
ascribed to such terms in the Selling Agent Agreement.


2.    Amendments.
 
(a) The addressees of the Selling Agent Agreement are hereby amended as follows:


A.G. Edwards & Sons, Inc., One North Jefferson, St. Louis, Missouri 63103 is
deleted.
First Tennessee Bank National Association is changed to FTN Financial Securities
Corp.
J.J.B. Hilliard, W.L. Lyons, Inc., Hilliard Lyons Center, 5th Floor, P.O. Box
32760, Louisville, Kentucky 40232 is replaced with J.J.B. Hilliard, W.L. Lyons
LLC, 500 West Jefferson Street, 8th Floor, Louisville, KY 40202.


LaSalle Financial Services, Inc., 327 Plaza Real, Suite 225, Boca Raton, Florida
33432 is replaced with Incapital LLC, 200 South Wacker Drive, Suite 3700,
Chicago, Illinois 60606.

1

--------------------------------------------------------------------------------






Merrill Lynch, Pierce, Fenner & Smith Incorporated, 4 World Financial Center,
Floor 15, New York, New York 10080 is replaced with Merrill Lynch, Pierce,
Fenner & Smith Incorporated, One Bryant Park, New York, NY 10036.
Morgan Stanley & Co. Incorporated is changed to Morgan Stanley & Co. LLC.
Wachovia Securities, LLC, 301 South College Street, One Wachovia Center,
Charlotte, North Carolina 28288 is replaced with Wells Fargo Advisors, LLC, One
North Jefferson, St. Louis, MO 63103.
(b) The first two sentences of the third paragraph of the introduction to the
Selling Agent Agreement are deleted in their entirety and replaced by the
following:
The Company has prepared the Power Bonds Offering Circular dated December 4,
2013, relating to the Bonds (the “Power Bonds Offering Circular”) for the
purpose of supplying information in respect of the offering of the Bonds. TVA
incorporates by reference into the Power Bonds Offering Circular the information
included in reports that TVA files with the Securities and Exchange Commission
(the “SEC”). The information that TVA incorporates by reference is considered to
be part of the Power Bonds Offering Circular, and information that TVA
subsequently files with the SEC will automatically update and, where different,
supersede the information in the Power Bonds Offering Circular and in TVA’s
prior SEC filings. The Power Bonds Offering Circular, as most recently amended,
supplemented, or revised, together with (i) the information incorporated by
reference therein and (ii) the applicable supplement to the Power Bonds Offering
Circular that sets forth only the terms of a particular installment of Bonds (a
“Pricing Supplement”), is referred to herein as the “Offering Circular.”


(c) The second sentence of the first paragraph of Section I is deleted in its
entirety and replaced by the following:


The Company reserves the right, after consultation with Incapital LLC (the
“Purchasing Agent”), to enter into agreements substantially identical hereto
with other agents.
(d) Section II(b) is amended by changing Maureen H. Dunn to Ralph E. Rodgers.


(e) Section II(c) is amended by changing PricewaterhouseCoopers LLP to Ernst &
Young LLP.


(f) Section II(c)(i)(B) is amended by deleting the following language therefrom:


any decrease in the total proprietary capital (to the extent quantifiable) in
excess of $200,000,000 or
(g) Section III(e) is amended by adding the following language after “a copy of
its annual financial statements for such year”:


(unless such annual financial statements are filed with the SEC, in which case
the Company will not be required to furnish such statements to the Agents)

2

--------------------------------------------------------------------------------






(h) Section V(j) is deleted in its entirety and replaced by the following:


The Bonds are rated “Aaa” by Moody’s Investor Services, Inc. and “AAA” by Fitch
Ratings or such other rating as to which the Company shall have most recently
notified the Agents pursuant to Section III(h) hereof. 


(i) Section VIII is revised by replacing “Senior Vice President,
Treasurer/Investor Relations” with “Vice President and Treasurer”.


(j) A new Section XVIII is hereby added as follows:


Pursuant to that certain Asset Purchase Agreement by and among Incapital
Holdings LLC, a Delaware limited liability company (“Incapital Holdings”),
LaSalle Bank National Association (“LBNA”) and LaSalle Financial Services, Inc.
(“LFSI” and together with LBNA, the “Sellers”), dated as of February 8, 2008, as
amended and restated through the date hereof (the “Asset Purchase Agreement”),
and that certain Assignment and Assumption Agreement dated as of March 3, 2008
by and among LBNA, LFSI, Incapital LLC and Incapital Holdings (the “Assignment
and Assumption Agreement”), the Sellers have sold, conveyed, transferred and
assigned to Incapital Holdings and Incapital LLC, and Incapital Holdings and
Incapital LLC have purchased and accepted assignment of, certain assets,
including, but not limited to, the Selling Agent Agreement.
Incapital LLC expressly assumes all of the obligations of LFSI under the Selling
Agent Agreement as specified in the Asset Purchase Agreement and the Assignment
and Assumption Agreement.
Incapital LLC acknowledges for the Company’s benefit that, as specified in the
Assignment and Assumption Agreement, Incapital LLC has undertaken and agreed to
accept, assume, perform or otherwise discharge all of the obligations of LFSI as
specified in the Selling Agent Agreement and to be bound in all respects,
subject to all limitations herein contained, by the provisions of the Selling
Agent Agreement.
(k) New Section XIX is hereby added as follows:


The Company hereby waives all liability of LFSI arising under the Selling Agent
Agreement, after March 6, 2008.
(l) The second sentence of the first paragraph of Exhibit B to the Selling Agent
Agreement is hereby deleted in its entirety and replaced by the following:


The Bonds will be offered by Incapital LLC (the “Purchasing Agent”), and
Citigroup Global Markets Inc., Edward D. Jones & Co., L.P., FTN Financial
Securities Corp., J.J.B. Hilliard, W.L. Lyons LLC, Merrill Lynch, Pierce, Fenner
& Smith Incorporated, Morgan Stanley & Co. LLC, and Wells Fargo Advisors, LLC
(collectively, the “Agents”) pursuant to a Selling Agent Agreement among the
Company and the Agents dated as of June 1, 2006 (as may be amended from time to
time, the “Selling Agent Agreement”), and if the Bonds are to be purchased by
the Purchasing

3

--------------------------------------------------------------------------------






Agent as principal for resale to others, one or more terms agreements
substantially in the form attached to the Selling Agent Agreement as Exhibit C
(each a “Terms Agreement”). Pursuant to the Selling Agent Agreement, the Agents
have agreed to use their reasonable best efforts to solicit offers to purchase
Bonds.
(m) Exhibit C of the Selling Agent Agreement is hereby amended as follows:


LaSalle Financial Services, Inc. is deleted and Incapital LLC is added in its
place.
(n) Exhibit E to the Selling Agent Agreement is hereby deleted in its entirety
and replaced by Exhibit A attached hereto.


3.    Selling Agent Agreement Ratified. Except as expressly amended hereby, the
Selling Agent Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.


4.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


5.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and all of such counterparts shall together constitute one and the same
instrument.


6.    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York. Each party to
this Agreement irrevocably agrees that any legal action or proceeding against it
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered against it in connection with this
Agreement may be brought in any Federal court sitting in the County of New York,
New York, and, by execution and delivery of this Agreement, such party hereby
irrevocably accepts and submits to the jurisdiction of the aforesaid courts in
person, generally and unconditionally with respect to any such action or
proceeding for itself and in respect of its property, assets and revenues. Each
party hereby also irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
such action or proceeding brought in any such court and any claim that any such
action or proceeding has been brought in an inconvenient forum.





4

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon acceptance hereof by you, this
letter and such acceptance hereof shall constitute a binding agreement between
the Company and you.
Very truly yours,


 
 
TENNESSEE VALLEY AUTHORITY
 
 
 
 
 
By:
/s/ Tammy W. Wilson
 
 
 
Name: Tammy W. Wilson
 
 
 
Title: Vice President and Treasurer

































[Selling Agent Agreement Amendment]





--------------------------------------------------------------------------------




Confirmed and accepted
 
as of the date first above written:
 
 
 
INCAPITAL LLC
 
By:
/s/ Christopher O'Connor
 
 
Name: Christopher O'Connor
 
 
Title: Managing Director
 
 
 
 
200 South Wacker Drive
 
Suite 3700
 
Chicago, Illinois 60606
 
Attention: Head of Debt Capital Markets
 
Telephone: (312) 379-3700
 
Telecopier: (312) 379-3701
 



































































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------






CITIGROUP GLOBAL MARKETS INC.
 
 
 
 
By:
/s/ Brian Bednarski
 
 
Name: Brian Bednarski
 
 
Title: Managing Director
 
 
 
 
388 Greenwich Street
 
New York, New York 10013
 
Attention: Transaction Execution Group
 
Facsimile: (646) 291-5209
 
E-Mail: TEG.NewYork@citi.com
 





































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------






EDWARD D. JONES & CO., L.P.
 
By:
/s/ Brian Buckley
 
 
Name: Brian Buckley
 
 
Title: General Partner, Trading
 
 
 
 
12555 Manchester Road
 
St. Louis, Missouri 63131
 
Attention: ______________________
 
Facsimile: _____________________
 
E-Mail: ________________________
 









































































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------






FTN FINANCIAL SECURITIES CORP.
 
By:
/s/ Alan Gates
 
 
Name: Alan Gates
 
 
Title: SVP, Government Trading Desk Manager
 
 
 
 
845 Crossover Lane, Suite 150
 
Memphis, Tennessee 38117
 
Attention: Alan Gates
 
Facsimile: 901-435-8000
 
E-Mail: alan.gates@ftnfinancial.com
 









































































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------






J.J.B. HILLIARD, W.L. LYONS LLC
 
By:
/s/ Donald E. Merrifield
 
 
Name: Donald E. Merrifield
 
 
Title: Senior Vice President, Director of TFI
 
 
 
 
500 West Jefferson Street
 
8th Floor
 
Louisville, KY 40202
 
Attention: Don Merrifield
 
Facsimile: 502-588-1215
 
E-Mail: dmerrifield@hilliard.com
 







































































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------






MERRILL LYNCH, PIERCE, FENNER &
 
SMITH INCORPORATED
 
By:
/s/ James Probert
 
 
Name: James Probert
 
 
Title: MD
 
 
 
 
50 Rockefeller Plaza
 
New York, New York 10020
 
NY1-050-12-02
 
Attention: High Grade Transaction Management/Legal
 
Telecopier: 646-855-5958
 





















































































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------






MORGAN STANLEY & CO. LLC
 
By:
/s/ Yurij Slyz
 
 
Name: Yurij Slyz
 
 
Title: ED
 
 
 
 
1585 Broadway, 4th Floor
 
New York, New York 10036
 
Attention: Financing Services Group
 
Telecopier: 646-202-9159
 











































































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------






WELLS FARGO ADVISORS, LLC
 
By:
/s/ John Fechter
 
 
Name: John Fechter
 
 
Title: Director, Taxable Fixed Income
 
 
 
 
Wells Fargo Advisors, LLC
 
One North Jefferson
 
St. Louis, MO 63103
 
Attention: Julie Perniciaro
 
Facsimile: 314-875-8853
 
E-Mail: Julie.perniciaro1@wfadvisors.com
 







































































[Selling Agent Agreement Amendment]



--------------------------------------------------------------------------------








EXHIBIT A
Form of Master Selected Dealer Agreement
Dear:
In connection with public offerings of securities after the date hereof for
which we are acting as lead agent, as lead or co-manager of an underwriting
syndicate or in connection with unregistered (pursuant to Rule 144A or otherwise
exempt) offerings of securities for which we are acting as lead agent or lead or
co-manager or otherwise involved in the distribution of securities by means of
an offering of securities for sale to selected dealers, you may be offered the
right as a selected dealer to purchase as principal a portion of such
securities.
This will confirm our mutual agreement as to the general terms and conditions
applicable to your participation in any such selected dealer group organized by
us as follows.
1.    Applicability of this Agreement. The terms and conditions of this letter
agreement (this “Agreement”) shall be applicable to any offering of securities
(“Securities”), whether a public offering effected pursuant to a registration
statement filed under the Securities Act of 1933, as amended (the “Securities
Act”), or an offering exempt from registration thereunder (other than an
offering of Securities effected wholly outside the United States of America), in
respect of which Incapital LLC (“Incapital”), clearing through RBC Dain
Correspondent Services (the “Account”) (acting for its own Account or for the
account of any underwriting or agent or similar group or syndicate), is
responsible for managing or otherwise implementing the sale (whether by acting
as lead agent or manager or by facilitating the re-offer of Securities or
otherwise) of the Securities to selected dealers (“Selected Dealers”) and has
expressly informed you that these terms and conditions shall be applicable. Any
such offering of Securities to you as a Selected Dealer is hereinafter called an
“Offering.” In the case of any Offering where we are acting for the account of
any underwriting or agent or similar group or syndicate (whether purchasing as
principal for resale or soliciting as agent purchases of Securities directly
from the issuer) (“Underwriters”), the terms and conditions of this Agreement
shall be for the benefit of, and binding upon, such Underwriters, including, in
the case of any Offering where we are acting with others as representatives of
Underwriters, such other representatives. The use of the defined term
Underwriter herein shall be understood to include acting as agent.


2.    Conditions of Offering: Acceptance and Purchases. Any Offering: (i) will
be subject to delivery of the Securities and their acceptance by us and any
other Underwriters; (ii) may be subject to the approval of all legal matters by
counsel and the satisfaction of other closing conditions; and (iii) may be made
on the basis of reservation of Securities or an allotment against subscription.
We will advise you by electronic mail, facsimile or other form of Written
Communication (as defined below) of the particular method and supplementary
terms and conditions (including, without limitation, the information as to
prices and offering date referred to in Section 3(c) hereof) of any Offering in
which you are invited to participate. “Written Communication” may include, in
the case of any Offering described in Section 3(a) hereof, Additional
Information (as defined below) and, in the case of any Offering described in
Section 3(b) hereof, an offering circular. You agree that if we make electronic
delivery of a prospectus or an offering circular or any supplement thereto, we
have satisfied our obligation, if any, pursuant to Section 3 hereof to deliver
to you a prospectus or an offering circular or any supplement thereto. To the
extent such supplementary terms and conditions are inconsistent with any
provision herein, such terms and conditions shall supersede any such provision.
Unless otherwise indicated in any such Written Communication, acceptances and
other communications by you with respect to an Offering should be sent to
Incapital LLC, 200 South Wacker Drive, Suite 3700, Chicago, Illinois 60606
(Fax:  (312) 379-3701). We reserve the right to reject any acceptance in whole
or in part. Unless notified otherwise by us, Securities purchased by you shall
be paid for on such date as we shall determine, on one day’s prior notice to
you, by electronic transfer in an amount equal to the Public Offering Price (as
hereinafter defined) or, if we shall so advise you, at such Public Offering
Price less the Concession (as hereinafter defined), payable in Federal funds to
the order of RBC Dain Correspondent Services clearing for the account of
Incapital LLC, against delivery of the Securities. If Securities are purchased
and paid for at such Public Offering Price, such Concession will be paid after
the termination of the provisions of Section 3(c) hereof with respect to such
Securities. Notwithstanding the foregoing, unless notified otherwise by us,
payment for and delivery of Securities purchased by you shall be made through
the facilities of The Depository Trust Company, if you are a member, unless you
have otherwise notified us prior to the date specified in a Written
Communication to you from us or, if you are not a






A-1



--------------------------------------------------------------------------------






member, settlement may be made through a correspondent who is a member pursuant
to instructions which you will send to us prior to such specified date.


3.    Offering Materials and Arrangements.


(a)    Registered Offerings. In the case of any Offering of Securities that are
registered under the Securities Act (“Registered Offering”), the following terms
shall have the following meanings. The term “Preliminary Prospectus” means any
preliminary prospectus relating to the Offering or any preliminary prospectus
supplement together with a prospectus relating to the Offering. The term
“Prospectus” means the prospectus, together with the final prospectus
supplement, if any, relating to the Offering filed or to be filed under Rule 424
of the Securities Act. The term “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act and the term “Permitted Free Writing
Prospectus” means (i) a free writing prospectus authorized for use by us and the
issuer in connection with the Offering of the Securities that has been or will
be filed with the Commission (as defined below) in accordance with Rule 433(d)
of the Securities Act or (ii) a free writing prospectus containing solely a
description of terms of the Securities that (a) does not reflect the final
terms, (b) is exempt from the filing requirement pursuant to Rule 433(d)(5)(i)
and (c) is furnished to you for use by Incapital LLC. “Additional Information”
means the Preliminary Prospectus together with each Permitted Free Writing
Prospectus, if any, delivered to you relating to the Offering of Securities. In
connection with any Registered Offering, we will provide to you electronically
copies of the Additional Information and of the Prospectus (other than, in each
case, information incorporated by reference therein) for the purposes
contemplated by the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the applicable rules and regulations of the
Securities and Exchange Commission (the “Commission”) thereunder and will make
available to you such number of copies of the Prospectus as you may reasonably
request as soon as practicable after sufficient copies are made available to us
by the issuer of the Securities,


You agree that you will not use, authorize use of, refer to, or participate in
the planning for use of any written communication (as such term is defined in
Rule 405 under the Securities Act) concerning the Offering, any issuer of the
Securities (including, without limitation, any free writing prospectus and any
information furnished by us and any issuer of Securities but not incorporated by
reference into the Preliminary Prospectus or Prospectus), other than (a) any
Preliminary Prospectus or Prospectus or (b) any Permitted Free Writing
Prospectus.
You represent and warrant that you are familiar with the rules relating to the
distribution of a Preliminary Prospectus and agree that you will comply
therewith. You represent and warrant that you are familiar with Rule 173 under
the Securities Act relating to electronic delivery. You agree to make a record
of your distribution of each Preliminary Prospectus and, when furnished with
copies of any revised Preliminary Prospectus, you will, upon our request,
promptly forward copies thereof to each person to whom you have theretofore
distributed a Preliminary Prospectus.
You agree that in purchasing Securities in a Registered Offering you will rely
upon no statement whatsoever, written or oral, other than the statements in the
Preliminary Prospectus or final Prospectus delivered to you by us. You will not
be authorized by the issuer or other seller of Securities offered pursuant to a
prospectus or by any Underwriter to give any information or to make any
representation not contained in the prospectus in connection with the sale of
such Securities. You agree that you have not relied, and will not rely, upon
advice from us regarding the suitability of any Securities as an investment for
you or your clients. You acknowledge and agree that it is your sole
responsibility to ensure that, prior to any distribution, the Securities are
suitable for your clients, it is lawful for your clients to purchase the
Securities and the clients are capable of evaluating and have evaluated the
risks and merits of an investment in the Securities. You agree not to market the
Securities in any manner which is inconsistent with or not on the basis of the
materials furnished to you for use in the distribution and you agree not to use
marketing materials other than those that have been approved for use.
(b)    Offerings Pursuant to Offering Circular. In the case of any Offering of
Securities other than a Registered Offering, which is made pursuant to an
offering circular or other disclosure document comparable to a prospectus in a
Registered Offering, we will provide to you electronically copies of each
preliminary offering circular, if any, any offering circular supplement and of
the final offering circular relating thereto and will make available to you such
number of copies of the final offering circular as you may reasonably request as
soon as practicable after sufficient copies are made available to us by the
issuer of the Securities. You agree that you will comply with the










A-2



--------------------------------------------------------------------------------






applicable Federal and state laws, and the applicable rules and regulations of
any regulatory body promulgated thereunder, governing the use and distribution
of offering materials by brokers or dealers.


You agree that in purchasing Securities pursuant to an offering circular you
will rely upon no statements whatsoever, written or oral, other than the
statements in the preliminary or final offering circular delivered to you by us.
You will not be authorized by the issuer or other seller of Securities offered
pursuant to an offering circular or by any Underwriter to give any information
or to make any representation not contained in the offering circular in
connection with the sale of such Securities. You agree that you have not relied,
and will not rely, upon advice from us regarding the suitability of any
Securities as an investment for you or your clients. You acknowledge and agree
that it is your sole responsibility to ensure that, prior to any distribution,
the Securities are suitable for your clients, it is lawful for your clients to
purchase the Securities and the clients are capable of evaluating and have
evaluated the risks and merits of an investment in the Securities. You agree not
to market the Securities in any manner which is inconsistent with or not on the
basis of the materials furnished to you for use in the distribution and you
agree not to use marketing materials other than those that have been approved
for use.


(c)    Offer and Sale to the Public. With respect to any Offering of Securities,
we will inform you by a Written Communication of the public offering price, the
selling concession, the reallowance (if any) to dealers and the time when you
may commence selling Securities to the public. After such public offering has
commenced, we may change the public offering price, the selling concession and
the reallowance to dealers. The offering price, selling concession and
reallowance (if any) to dealers at any time in effect with respect to an
Offering are hereinafter referred to, respectively, as the “Public Offering
Price”, the “Concession” and the “Reallowance.” With respect to each Offering of
Securities, until the provisions of this Section 3(c) shall be terminated
pursuant to Section 5 hereof, you agree to offer Securities to the public at no
more than the Public Offering Price. If so notified by us, you may sell
Securities to the public at a lesser negotiated price than the Public Offering
Price, but in an amount not to exceed the “Concession.” If a Reallowance is in
effect, a reallowance from the Public Offering Price not in excess of such
Reallowance may be allowed as consideration for services rendered in
distribution to dealers who are actually engaged in the investment banking or
securities business, who are either (i) members in good standing of the
Financial Industry Regulatory Authority (“FINRA”) who agree to abide by the
applicable rules of FINRA (and its predecessor, the National Association of
Securities Dealers, Inc. (“NASD”), as applicable) (see Section 4(a) below) or
(ii) foreign banks, dealers or institutions not eligible for membership in FINRA
who represent to you that they will promptly reoffer such Securities at the
Public Offering Price and will abide by the conditions with respect to foreign
banks, dealers and institutions set forth in Section 4(a) hereof.


(d)    Over-allotment: Stabilization; Unsold Allotments. We may, with respect to
any Offering, be authorized to over-allot in arranging sales to Selected
Dealers, to purchase and sell Securities for long or short account and to
stabilize or maintain the market price of the Securities. You agree that, upon
our request at any time and from time to time prior to the termination of the
provisions of Section 3(c) hereof with respect to any Offering, you will report
to us the amount of Securities purchased by you pursuant to such Offering which
then remain unsold by you and will, upon our request at any such time, sell to
us for our account or the account of one or more Underwriters such amount of
such unsold Securities as we may designate at the Public Offering Price less an
amount to be determined by us not in excess of the Concession. If, prior to the
later of (i) the termination of the provisions of Section 3(c) hereof with
respect to any Offering or (ii) the covering by us of any short position created
by us in connection with such Offering for our account or the account of one or
more Underwriters, we purchase or contract to purchase for our account or the
account of one or more Underwriters in the open market or otherwise any
Securities purchased by you under this Agreement as part of such Offering, you
agree to pay us on demand an amount equal to the Concession with respect to such
Securities (unless you shall have purchased such Securities pursuant to
Section 2 hereof at the Public Offering Price in which case we shall not be
obligated to pay such Concession to you pursuant to Section 2 plus transfer
taxes and broker’s commissions or dealer’s mark-up, if any, paid in connection
with such purchase or contract to purchase.


4.    Representations, Warranties and Agreements.


(a)    FINRA. You represent and warrant that you are actually engaged in the
investment banking or securities business. In addition, you further represent
and warrant that you are either (i) a member in good standing of the FINRA,
(ii) a foreign bank, dealer or institution not eligible for membership in the
FINRA which agrees to make no sales within the United States, its territories or
its possessions or to persons who are citizens thereof or residents therein, and
in making other sales to










A-3



--------------------------------------------------------------------------------






comply with the FINRA’s interpretation with respect to free riding and
withholding, or (iii), solely in connection with an Exempted or Municipal
Securities Offering, a bank, as defined in Section 3(a)(6) of the Exchange Act,
that does not otherwise fall within provision (i) or (ii) of this sentence
(a “Bank”). You agree to notify us promptly if any of the following happens: you
cease to be authorized or licensed by any authority in any relevant jurisdiction
to offer Securities; you change your legal status (for example, from a
corporation to a partnership or limited liability company); or you become aware
that you may be in violation of any regulations applicable to the distribution
of the Securities. You further represent, by your participation in an Offering,
that you have provided to us all documents and other information required to be
filed with respect to you, any related person or any person associated with you
or any such related person pursuant to the supplementary requirements of the
FINRA’s interpretation with respect to review of corporate financing as such
requirements relate to such Offering.


You agree that, in connection with any purchase or sale of the Securities
wherein a Concession, discount or other allowance is received or granted,
(1) you will comply with the provisions of FINRA Rule 5141, subject to the
provisions of FINRA Rule 5130, and (2) if you are a non-FINRA member broker or
dealer in a foreign country, you will also comply (a), as though you were a
FINRA member, with the provisions of FINRA Rule 5141, subject to the provisions
of FINRA Rule 5130, and (b) with NASD Rule 2420 (and any successor FINRA Rule)
as that section applies to a non-FINRA member broker or dealer in a foreign
country.


You further agree that, in connection with any purchase of securities from us
that is not otherwise covered by the terms of this Agreement (whether we are
acting as manager, as a member of an underwriting syndicate or a selling group
or otherwise), if a selling Concession, discount or other allowance is granted
to you, clauses (1) and (2) of the preceding paragraph will be applicable.


You further represent and warrant to us at all times that you have obtained all
required licenses and authorizations to legally carry out the activities
contemplated by this Agreement in each jurisdiction where you are carrying out
such activities.


(b)    Relationship Among Underwriters and Selected Dealers. We may buy
Securities from or sell Securities to any Underwriter or Selected Dealer and,
without consent, the Underwriters (if any) and the Selected Dealers may purchase
Securities from and sell Securities to each other at the Public Offering Price
less all or any part of the Concession. Unless otherwise specified in a separate
agreement between you and us, this agreement does not authorize you to act as
agent for: (i) us; (ii) any Underwriter; (iii) the issuer; or (iv) other seller
of any Securities in offering Securities to the public or otherwise. Neither we
nor any Underwriter shall be under any obligation to you except for obligations
assumed hereby or in any Written Communication from us in connection with any
Offering. Nothing contained herein or in any Written Communication from us shall
constitute the Selected Dealers an association or partners with us or any
Underwriter or with one another. If the Selected Dealers, among themselves or
with the Underwriters, should be deemed to constitute a partnership for Federal
income tax purposes, then you elect to be excluded from the application of
Subchapter K, Chapter 1, Subtitle A of the Internal Revenue Code of 1986 and
agree not to take any position inconsistent with that election. You authorize
us, in our discretion, to execute and file on your behalf such evidence of that
election as may be required by the Internal Revenue Service. In connection with
any Offering, you shall be liable for your proportionate amount of any tax,
claim, demand or liability that may be asserted against you alone or against one
or more Selected Dealers participating in such Offering, or against us or the
Underwriters, based upon the claim that the Selected Dealers, or any of them,
constitute an association, an unincorporated business or other entity,
including, in each case, your proportionate amount of any expense incurred in
defending against any such tax, claim, demand or liability.


(c)    Role of Incapital; Legal Responsibility. Incapital is acting as
representative of each of the Underwriters in all matters connected with the
Offering of the Securities and with the Underwriters’ purchases (or solicitation
for purchase) of the Securities. The rights and liabilities of each Underwriter
of Securities and each Selected Dealer shall be several and not joint.
Incapital, as such, shall have full authority to take such action as it deems
advisable in all matters pertaining to the Offering of the Securities or arising
under this Agreement. Incapital will have no liability to any Selected Dealer
for any act or omission except for obligations expressly assumed by it
hereunder, and no obligations on the part of Incapital will be implied hereby or
inferred herefrom.














A-4



--------------------------------------------------------------------------------






(d)    Blue Sky Laws. Upon application to us, we shall inform you as to any
advice we have received from counsel concerning the jurisdictions in which
Securities have been qualified for sale or are exempt under the securities or
blue sky laws of such jurisdictions, but we do not assume any obligation or
responsibility as to your right to sell Securities in any such jurisdiction. You
agree to: (a) only engage in a distribution in accordance with the terms of any
restrictions in the final Prospectus or offering circular, as applicable;
(b) not conduct any distribution which would constitute, in any jurisdiction, a
public offer as defined by the law of the relevant jurisdiction, unless you have
requested of us and we have confirmed to you that the Securities are approved
for public offer in such jurisdiction; and (c) observe the dates of any
subscription period.


(e)    U.S. Patriot Act/Office of Foreign Assets Control (OFAC). You represent
and warrant, on behalf of yourself and any subsidiary, affiliate, or agent to be
used by you in the context of this Agreement, that you and they comply and will
comply with all applicable rules and regulations of the Office of Foreign Assets
Control of the U.S. Department of the Treasury and all applicable requirements
of the U.S. Bank Secrecy Act and the USA PATRIOT Act and the rules and
regulations promulgated thereunder. You agree to only market, offer or sell
Securities in jurisdictions agreed by us and excluding those jurisdictions on
the Country Sanctions Programs of the OFAC.


(f)    Cease and Desist Proceedings. You represent and warrant that you are not
the subject of a pending proceeding under Section 8A of the Securities Act in
connection with the Offering.


(g)    Compliance with Law. You agree that in selling Securities pursuant to any
Offering (which agreement shall also be for the benefit of the Issuer or other
seller of such Securities) you will comply with all applicable laws, rules and
regulations, including the applicable provisions of the Securities Act and the
Exchange Act, the applicable rules and regulations of the Commission thereunder,
the applicable rules and regulations of any securities exchange having
jurisdiction over the Offering and the applicable rules and regulations of any
regulatory organization having jurisdiction over your activities. You represent
and warrant, on behalf of yourself and any subsidiary, affiliate, or agent to be
used by you in the context of this Agreement, that you and they have not relied
upon advice from us, any Issuer of the Securities, the Underwriters or other
sellers of the Securities or any of our or their respective affiliates regarding
the suitability of the Securities for any investor.


(h)    Electronic Media. You agree that you are familiar with the Commission’s
guidance on the use of electronic media to deliver documents under the federal
securities laws and all guidance published by FINRA or its predecessor
concerning delivery of documents by broker-dealers through electronic media. You
agree that you will comply therewith in connection with a Registered Offering.


(i)    Structured Products. You agree that you are familiar with NASD Notice to
Members 5-59 concerning the obligations of member firms when selling structured
products and, to the extent that it is applicable to you, you agree to comply
with the requirements therein.


(j)    New Products. You agree to comply with NASD Notice to Members 5-26
recommending best practices for reviewing new products.


5.    Indemnification. You hereby agree to indemnify and hold us harmless and to
indemnify and hold harmless the Issuers, any Underwriter and any of our
affiliates from and against any and all losses, claims, damages and liabilities
(including, without limitation, any reasonable legal or other expenses
reasonably incurred in connection with defending or investigating any action or
claim) caused by your failure or the failure of any other subsidiary, affiliate
or agent of yours or the failure of any Selling Agent of yours (i) to offer or
sell the Securities in compliance with any applicable law or regulation, (ii) to
comply with the provisions hereof including, but not limited to, any actual or
alleged breach or violation of any representations and warranties contained
herein or (iii) to obtain any consent, approval or permission required in
connection with your distribution of the Securities.


6.    Termination, Supplements and Amendments. This Agreement shall continue in
full force and effect until terminated by a written instrument executed by each
of the parties hereto. This Agreement may be supplemented or amended by us by
written notice thereof to you, and any such supplement or amendment to this
Agreement shall be effective with respect to any Offering to which this
Agreement applies after the date of such supplement or amendment. Each reference
to “this Agreement” herein shall, as appropriate, be to this Agreement as so
amended and supplemented. The terms and conditions set forth in








A-5



--------------------------------------------------------------------------------






Section 3(c) hereof with regard to any Offering will terminate at the close of
business on the 30th day after the commencement of the public offering of the
Securities to which such Offering relates, but in our discretion may be extended
by us for a further period not exceeding 30 days and in our discretion, whether
or not extended, may be terminated at any earlier time.


7.    Successors and Assigns. This Agreement shall be binding on, and inure to
the benefit of, the parties hereto and other persons specified in Section 1
hereof, and the respective successors and assigns of each of them.


8.    Governing Law. This Agreement and the terms and conditions set forth
herein with respect to any Offering together with such supplementary terms and
conditions with respect to such Offering as may be contained in any Written
Communication from us to you in connection therewith shall be governed by, and
construed in accordance with, the laws of the State of Illinois.


9.    Headings and References. The headings, titles and subtitles herein are
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.


10.    Supersedes Prior Agreement. This Agreement, as amended and supplemented
from time to time, supersedes and replaces in its entirety any other selected
dealers agreement and any other agreement between us governing similar
transactions in which you are acting as a selected dealer, for all Offerings
conducted from and after the date hereof.






Please confirm by signing and returning to us the enclosed copy of this
Agreement that your subscription to, or your acceptance of any reservation of,
any Securities pursuant to an Offering shall constitute (i) acceptance of and
agreement to the terms and conditions of this Agreement (as supplemented and
amended pursuant to Section 6 hereof) together with and subject to any
supplementary terms and conditions contained in any Written Communication from
us in connection with such Offering, all of which shall constitute a binding
agreement between you and us, individually or as representative of any
Underwriters, (ii) confirmation that your representations and warranties set
forth in Section 4 hereof are true and correct at that time, (iii) confirmation
that your agreements set forth in Sections 2 and 3 hereof have been and will be
fully performed by you to the extent and at the times required thereby and
(iv) in the case of any Offering described in Section 3(a) and 3(b) hereof,
acknowledgment that you have requested or will request from us sufficient copies
of the final prospectus or offering circular, as the case may be, with respect
to such Offering in order to comply with your undertakings in Section 3(a) or
3(b) hereof.




Very truly yours,
 
 
 
 
 
By:
____________________________
 
 
 
Tom Kane
 
 
 
Sales Manager





CONFIRMED: ________________________ , 20
 
 
 
 
By:
_____________________________
 
Name:
_____________________________
 
 
(Print name)
 
Title:
_____________________________
 














--------------------------------------------------------------------------------




A-6

